          Case 2:20-cv-00509-RAJ Document 1-4 Filed 04/03/20 Page 1 of 6




                                                                                ​

            The Satanic Temple of Washington
                     Membership Agreement and Code of Conduct




As a member of The Satanic Temple of Washington, I, ______________________________, agree to
abide by the following Code of Conduct:


I. INTRODUCTION

This code of conduct describes the values that inform the work and activities of The Satanic
Temple of WA. It also sets out guidelines for the kind of behavior that we expect of each other,
and outlines procedural steps to file a complaint or allegation if a member has not lived up to
our values or reasonable expectations of behavior.

The Code of Conduct describes our values and behaviors in broad terms. It is not exhaustive
and a “common sense” test will apply to complaints about conduct not covered here.

II. MEMBERS

This guide applies to all individuals who affiliate with The Satanic Temple of WA in any
approved, official capacity. Members must abide by our Seven Tenets.:



                              TST-WA Membership Agreement and Code of Conduct       rev:20200128 ​   ​1
          Case 2:20-cv-00509-RAJ Document 1-4 Filed 04/03/20 Page 2 of 6




III.THE SEVEN TENETS

One should strive to act with compassion and empathy towards all creatures in accordance with reason.

The struggle for justice is an ongoing and necessary pursuit that should prevail over laws and
institutions.

One’s body is inviolable, subject to one’s own will alone.

The freedoms of others should be respected, including the freedom to offend. To willfully and unjustly
encroach upon the freedoms of another is to forgo your own.

Beliefs should conform to our best scientific understanding of the world. We should take care never to
distort scientific facts to fit our beliefs.

People are fallible. If we make a mistake, we should do our best to rectify it and resolve any harm that
may have been caused.

Every tenet is a guiding principle designed to inspire nobility in action and thought. The spirit of
compassion, wisdom, and justice should always prevail over the written or spoken word.

IV. VALUES

Action:​ The goal of TST is to facilitate the communication and mobilization of politically aware
Satanists, secularists, and advocates for individual liberty and participate in public affairs
wherever issues might benefit from rational satanic insights.

Solidarity: ​We are enmeshed in overlapping systems of power rooted in a history of
unchallenged theocracy. As individuals, it is our responsibility to acknowledge those systems,
and make alliances with the dispossessed. Collectively, it is our task to liberate ourselves and
others via positive assertion of our values, rather than attacking the opposition.

Liberty:​ Physical integrity and emotional safety are basic human rights. TST will revoke
membership and end any affiliation with any members who assault, degrade, or cause harm to
any other individual within the organization or outside. Violence or threat of violence upon a
person, property, or institution shall also not be tolerated.

Character:​ Political resistance is a serious undertaking that requires loyalty, commitment,
integrity, and courage. Members must always strive to enact these values in both our political
organizing and our personal lives.


                                 TST-WA Membership Agreement and Code of Conduct        rev:20200128 ​     ​2
         Case 2:20-cv-00509-RAJ Document 1-4 Filed 04/03/20 Page 3 of 6




Respect & Equal Opportunity:​ We believe that everyone is entitled to respect and should have
an equal opportunity to contribute to our work. We will treat everyone with respect, including
those who oppose us. Members have the right to disagree with one another. We encourage all
to listen to the thoughts of our comrades and understand that we all have a diversity of
experiences and beliefs. Additionally, values of dignity and respect encompass recognition of
different roles within the movement, including those of other activists, volunteers and staff.
These different roles imply differing constraints and authority.

Social Conscience:​ Members undertake their work in the interests of The Satanic Temple and
the wider international movement. They do not seek to gain financial or other material benefit
for themselves, their family or friends through this work.

V. ADDITIONAL GUIDELINES FOR
BEHAVIOR

This section provides guidelines to inform the conduct of members in specific situations. These
guidelines are not exhaustive but are provided to help negotiate dilemmas that can arise.

Public statements & interactions with media​:
All public actions and statements must be approved and vetted by the TST International Council
and the TST Executive Council. If a member is approached by media or asked for any official
statement regarding an action or belief relating to TST all members must refrain from comment
and refer the inquiring party to the Chapter Head.

Public actions: Protestors and law enforcement:
Members must refrain from confronting protesters, both verbally and physically. We must never
show disrespect to the opposition, regardless of slander and attacks on reason. If a member
feels physically threatened at any point or uncomfortable, leave the area. Discuss a plan of
action prior to any public demonstration if you expect a potential run in with the police. It is
encouraged to peacefully record any interactions with the public. Report any threats of violence
to the Chapter Head.

Confidentiality:
Members should respect confidentiality, including documentation. Internal information should
not be shared beyond members of the local chapter. Members’ names, contact information,
and meeting locations are also considered confidential. If you are ever unsure, don’t share.
Members may use a pseudonym in the Chapter to preserve their confidentiality.

Copyright Material produced by The Satanic Temple is the property of the organization:
Consent for use of logo, name or other identity materials may be approved for use for certain
projects. You may not use any official materials without prior approval. Approval may also be
withdrawn at any time.

                            TST-WA Membership Agreement and Code of Conduct   rev:20200128 ​      ​3
         Case 2:20-cv-00509-RAJ Document 1-4 Filed 04/03/20 Page 4 of 6




Health & Safety:
Members are expected to take responsibility for their own health and safety and the health and
safety of others when undertaking work or organizing events on behalf of TST. The TST
National Council is able to provide advice and risk assessment if necessary. We cannot stress
the importance of confidentiality as our best safety defense.

Public Harassment:
If members ever feel harassed, bullied or uncomfortable as a result of an interaction with
outsiders we encourage you to remove yourself from the situation. Understanding that TST
participation is often considered a highly controversial affiliation, members should be cautious of
sharing this information with others. If placed in an uncomfortable situation, treat others with
respect and refrain from behavior that may be construed as bullying or harassing, including
malicious gossip. Bullying and harassment may be by an individual against an individual, or
involve groups of people. It may be obvious or it may be insidious. Whatever form it takes, it is
unwarranted and unwelcome to the individual. Bullying and harassment may or may not be
deliberate.

General Decorum:
While members may make close friends and comrades as a result of being a part of The
Satanic Temple, we encourage all to remember that we are dedicated to action, which requires
a dedication of time, work, and resources. We expect all members to behave professionally and
to uphold the code of conduct whenever affiliating with TST or its members.



VI. ONLINE CODE OF CONDUCT

As a member of TST, your interactions with others, both online and off, will be held to the TST
Code of Conduct. As an individual, we support your freedom of speech and freedom to hold
your opinions. Members’ behavior, however, reflects on the organization as a whole and also
builds the internal culture of TST. Therefore, we have a code of conduct specifically for the
internet.

Respect the diversity of opinions you find online and respond in a courteous manner. All TST
members’ online conduct must be free of harassment, stalking, threats, abuse, insults,
defamation, or humiliation. This includes, but is not limited to, demeaning comments of an
ethnic, religious, sexist, or racist nature; and unwanted sexual advances or intimidation by email
or online. Such behavior will result in termination from the organization.

As a member of TST, always assume that what you publish on the web is permanent. Anyone
can easily print out a comment or save it as a screenshot. Remember, that TST is often
engaged in legal suits and exchanges online, or via text have the right to be exposed in the


                             TST-WA Membership Agreement and Code of Conduct   rev:20200128 ​     ​4
         Case 2:20-cv-00509-RAJ Document 1-4 Filed 04/03/20 Page 5 of 6



case of a deposition. Think before you hit “send”.

Using TST in connection with surveys, contests, pyramid schemes, chain letters, junk email,
spamming or any duplication or unsolicited messages is prohibited and will result in
termination from the organization.

Any public disagreements between TST members should be taken to a private conversation. If
mediation is needed, it will be provided.

VII. FILING A COMPLAINT

It is preferable that problems are addressed informally and locally. When a complaint is made
or an allegation received about the conduct of a member, it should be drawn to the attention of
the local Chapter Head. If this is not an option, or if you require further assistance you may also
contact the TST International Council via the TST Complaint Form.

Informal Process Informal action will involve the Chapter Head having a conversation with
the member(s) concerned describing the complaint and listening to their version of events. If
the grounds for complaint seem reasonable then recommendations may be provided in
writing to avoid a recurrence of the incident. If, during discussion, it appears that informal
action will not satisfactorily address the complaint or allegation, the formal procedure may be
used.

b. Formal Process

i) Investigation:​ Formal complaints can be submitted to the National Council via the TST
Complaint Form. A formal process will be used where a complaint or allegation is serious, or
where repeated concerns about behavior have arisen. A decision to investigate an incident
does not indicate support for a complaint, merely that further enquiry is necessary.

After determining that grounds for an investigation are merited, the member will be notified in
writing about the complaint, about the decision to investigate.
The aim will be to complete an investigation within 30 working days, although this may not
always be possible. The purpose of the investigation is to establish whether there are
reasonable grounds for believing that a breach of the Code of Conduct has occurred. If no
reasonable grounds are found to exist, the member will be notified and the matter will be
closed.

ii) Outcome: ​If the complaint is felt to be justified and a member has fallen short of the
standards expected in the Code, then the National Council will determine the action that is
required. In some circumstances, this may involve a loss of membership or title within the
organization.

                             TST-WA Membership Agreement and Code of Conduct   rev:20200128 ​     ​5
         Case 2:20-cv-00509-RAJ Document 1-4 Filed 04/03/20 Page 6 of 6




iii) Confidentiality:​ Confidentiality is of the utmost importance and should be regarded as binding
by everyone concerned. An allegation, and any subsequent information will only be disclosed in
the interests of an effective investigation, ensuring a fair Code of Conduct meeting (or review)
and to the extent clearly required for the implementation of recommendations or instructions

I have read and understood this code in full and I agree to abide by the terms presented here,



__________________________________________               _____________
Member Signature                                         Date



__________________________________________
Print member name



__________________________________________                _____________
New Member Team Signature                                 Date




                             TST-WA Membership Agreement and Code of Conduct   rev:20200128 ​      ​6
